Exhibit 10.3

EXECUTION VERSION

EMPLOYEE MATTERS AGREEMENT

by and between

E. I. DU PONT DE NEMOURS AND COMPANY

and

THE CHEMOURS COMPANY

Dated as of June 26, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND INTERPRETATION

  1   

Section 1.1

Definitions

  1   

ARTICLE II GENERAL PRINCIPLES

  5   

Section 2.1

Nature of Liabilities

  5   

Section 2.2

Employee Transfers Generally

  5   

Section 2.3

Assumption and Retention of Liabilities Generally

  5   

Section 2.4

Chemours Participation in DuPont Benefit Plans

  6   

Section 2.5

Comparable Compensation and Benefits

  6   

Section 2.6

Service Recognition

  6   

Section 2.7

Chemours Stock Plan

  7   

Section 2.8

Time-Off Benefits

  7   

Section 2.9

Sentinel Transportation, LLC

  7   

Section 2.10

Special Workers’ Compensation Considerations

  7   

Section 2.11

Special CTP Considerations

  8   

ARTICLE III CERTAIN U.S. BENEFIT PLAN PROVISIONS

  8   

Section 3.1

U.S. Savings Plan

  8   

Section 3.2

U.S Nonqualified Plans

  8   

Section 3.3

U.S. Pension Plans

  9   

Section 3.4

U.S. OPEB/COBRA

  9   

Section 3.5

U.S. Active Employee Welfare Benefits

  9   

Section 3.6

Annual Incentive Awards

  10   

Section 3.7

Reimbursement Account Plan

  10   

ARTICLE IV CERTAIN NON-U.S. PROVISIONS

  10   

Section 4.1

In General

  10   

ARTICLE V EQUITY INCENTIVE AWARDS

  10   

Section 5.1

Treatment of DuPont Options

  10   

Section 5.2

Treatment of DuPont Restricted Stock Units

  11   

Section 5.3

Treatment of DuPont Performance Share Units

  12   

Section 5.4

Director Deferred RSUs

  12   

Section 5.5

General

  13   

ARTICLE VI GENERAL AND ADMINISTRATIVE

  13   

Section 6.1

Employer Rights

  13   

Section 6.2

Effect on Employment

  13   

Section 6.3

Non-Solicitation Provisions

  13   

Section 6.4

Sections 162(m)/409A

  14   

Section 6.5

Access To Employees

  14   



--------------------------------------------------------------------------------

ARTICLE VII MISCELLANEOUS

  15   

Section 7.1

Complete Agreement; Construction

  15   

Section 7.2

Counterparts

  15   

Section 7.3

Waivers

  15   

Section 7.4

Assignment

  15   

Section 7.5

Successors and Assigns

  15   

Section 7.6

Termination and Amendment

  15   

Section 7.7

Subsidiaries

  16   

Section 7.8

Third Party Beneficiaries

  16   

Section 7.9

Title and Headings

  16   

Section 7.10

Exhibits and Schedules

  16   

Section 7.11

Governing Law

  16   

Section 7.12

Severability

  16   

Section 7.13

Interpretation

  16   

Section 7.14

No Duplication; No Double Recovery

  17   



--------------------------------------------------------------------------------

EMPLOYEE MATTERS AGREEMENT

This EMPLOYEE MATTERS AGREEMENT (this “Agreement”), dated as of June 26, 2015,
is entered into by and between E. I. du Pont de Nemours and Company (“DuPont”),
a Delaware corporation, and The Chemours Company (“Chemours”), a Delaware
corporation and a wholly owned subsidiary of DuPont. “Party” or “Parties” means
DuPont or Chemours, individually or collectively, as the case may be.

W I T N E S S E T H:

WHEREAS, DuPont, acting through its direct and indirect Subsidiaries, currently
conducts the DuPont Retained Business and the Chemours Business;

WHEREAS, the Board of Directors of DuPont has determined that it is appropriate,
desirable and in the best interests of DuPont and its stockholders to separate
DuPont into two separate, publicly traded companies, one for each of (i) the
DuPont Retained Business, which shall be owned and conducted, directly or
indirectly, by DuPont and its Subsidiaries and (ii) the Chemours Business, which
shall be owned and conducted, directly or indirectly, by Chemours and its
Subsidiaries;

WHEREAS, the Parties have entered into a Separation Agreement dated as of June
26, 2015 (the “Separation Agreement”), to set forth in part how such separation
shall be effected; and

WHEREAS, the Separation Agreement provides that the Parties will enter into this
Employee Matters Agreement to allocate certain Assets and Liabilities, and to
memorialize certain other agreements, in connection with such separation.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement, the Parties hereby agree
as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.1 Definitions. Capitalized terms used, but not defined herein shall
have the meanings assigned to such terms in the Separation Agreement and the
following terms shall have the following meanings:

“Agreement” shall have the meaning set forth in the Preamble.

“Benefit Plan” shall mean, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, other equity-based compensation,
severance pay, salary continuation, life, health, hospitalization, sick leave,
vacation pay, disability or accident insurance plan, corporate-owned or key-man
life insurance or other employee benefit plan, program, arrangement, agreement
or commitment, including any “employee benefit plan” (as defined in Section 3(3)
of ERISA), sponsored or maintained by such entity (or to which such entity
contributes or is required to contribute).



--------------------------------------------------------------------------------

“Bonus Programs” shall have the meaning set forth in Section 3.6.

“Chemours” shall have the meaning set forth in the Preamble.

“Chemours 401(k) Plan” shall have the meaning set forth in Section 3.1.

“Chemours Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the Chemours Group or any ERISA Affiliate
thereof at the Effective Time.

“Chemours Director Deferred RSU” shall have the meaning set forth in
Section 5.4.

“Chemours Employee” shall mean an active employee or an employee on vacation or
on approved leave of absence (including maternity, paternity, family, sick
leave, qualified military service under the Uniformed Services Employment and
Reemployment Rights Act of 1994, and leave under the Family Medical Leave Act
and other approved leaves) who, as of the Effective Time, is employed by any
member of the Chemours Group, in any case exclusive of Sentinel Employees.

“Chemours FSA Plan” shall have the meaning set forth in Section 3.7.

“Chemours Option” shall have the meaning set forth in Section 5.1(a).

“Chemours Performance Share Replacement Unit” shall have the meaning set forth
in Section 5.3(a).

“Chemours Restricted Stock Unit” shall have the meaning set forth in
Section 5.2(a).

“Chemours Stock Appreciation Right” shall have the meaning set forth in
Section 5.1(a).

“Chemours Stock Plan” shall have the meaning set forth in Section 2.7.

“Chemours Welfare Plans” shall mean those welfare benefit plans (including each
“welfare benefit plan” within the meaning of Section 3(1) of ERISA) established
or maintained by any member of the Chemours Group on or after the Distribution
Date.

“Closing DuPont Stock Price” shall mean the closing trading price of DuPont
Common Stock on a “regular way” basis on the trading day most recently preceding
the Distribution Date.

“DuPont” shall have the meaning set forth in the Preamble.

“DuPont 401(k) Plan” shall mean the Retirement Savings Plan of DuPont.

“DuPont Benefit Plan” shall mean any Benefit Plan sponsored, maintained or
contributed to by any member of the DuPont Group or any ERISA Affiliate thereof
at the Effective Time.

 

2



--------------------------------------------------------------------------------

“DuPont Employee” shall mean an active employee or an employee on vacation or on
approved leave of absence (including maternity, paternity, family, sick leave,
qualified military service under the Uniformed Services Employment and
Reemployment Rights Act of 1994, and leave under the Family Medical Leave Act
and other approved leaves) who, as of the Effective Time, is employed by any
member of the DuPont Group, in any case exclusive of Sentinel Employees.

“DuPont FSA Plan” shall have the meaning set forth in Section 3.7.

“DuPont Option” shall mean an option to purchase shares of DuPont Common Stock
granted pursuant to one of the DuPont Stock Plans.

“DuPont Performance Share Unit” shall mean a unit granted by DuPont pursuant to
one of the DuPont Stock Plans representing a general unsecured promise by DuPont
or one of its Affiliates to deliver a share of DuPont Common Stock and dividend
equivalents, if applicable (or the cash equivalent of either), upon the
satisfaction of a performance based vesting requirement.

“DuPont Restricted Stock Unit” shall mean a unit pursuant to one of the DuPont
Stock Plans representing a general unsecured promise by DuPont or one of its
Affiliates to deliver a share of DuPont Common Stock and dividend equivalents,
if applicable (or the cash equivalent of either), upon the satisfaction of a
vesting requirement (other than performance based vesting requirements).

“DuPont Stock Appreciation Right” shall mean a stock appreciation right granted
pursuant to one of the DuPont Stock Plans.

“DuPont Stock Plans” shall mean, collectively, the DuPont Equity and Incentive
Plan and any other stock option or stock incentive compensation plan or
arrangement maintained before the Distribution Date for employees, officers,
non-employee directors or other independent contractors of DuPont or its
Affiliates (exclusive of the Chemours Stock Plan, the DuPont Stock Accumulation
and Deferred Compensation Plan for Directors and the DuPont Management Deferred
Compensation Plan).

“DuPont Welfare Plans” shall mean those welfare benefit plans (including each
“welfare benefit plan” within the meaning of Section 3(1) of ERISA) maintained
by any member of the DuPont Group in respect of Chemours Employees at the
Effective Time.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean with respect to any Person, each business or entity
which is a member of a “controlled group of corporations,” under “common
control” or a member of an “affiliated service group” with such Person within
the meaning of Sections 414(b), (c) or (m) of the Code, or required to be
aggregated with such Person under Section 414(o) of the Code, or under “common
control” with such Person within the meaning of Section 4001(a)(14) of ERISA.

“Former Employee” shall mean any individual, exclusive of any Former Sentinel
Employee, who was employed before the Distribution Date by a member of the
DuPont Group or Chemours Group but who, as of the Distribution Date, is not
employed by a member of the DuPont Group or Chemours Group.

 

3



--------------------------------------------------------------------------------

“Former Sentinel Employee” shall mean any individual who, as of the Distribution
Date, is not employed by DuPont or its Affiliates and whose last employment by
DuPont or its Affiliates was with Sentinel or its Subsidiaries.

“Liabilities” shall have the meaning set forth in the Separation Agreement,
modified so as to disregard for these purposes the last sentence thereof and to
expressly include Taxes as Liabilities.

“Opening Chemours Stock Price” shall mean the opening trading price of Chemours
Common Stock on a “regular way” basis on the Distribution Date.

“Parties” shall have the meaning set forth in the Preamble.

“Performance Period” shall have the meaning set forth in Section 3.6.

“Prior Period Bonuses” shall have the meaning set forth in Section 3.6.

“Sentinel” shall mean Sentinel Transportation, LLC, a Delaware limited liability
company.

“Sentinel Employee” shall mean an active employee or an employee on vacation or
on approved leave of absence (including maternity, paternity, family, sick
leave, qualified military service under the Uniformed Services Employment and
Reemployment Rights Act of 1994, and leave under the Family Medical Leave Act
and other approved leaves) who, as of the Effective Time, is employed by
Sentinel or any of its Subsidiaries.

“Separation Agreement” shall have the meaning set forth in the Recitals.

“Transferred Account Balance” shall have the meaning set forth in Section 3.7.

1.2 References; Interpretation. References in this Agreement to any gender
include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include”, “includes” and “including” when used in this Agreement
shall be deemed to be followed by the phrase “without limitation”. Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof”, “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. The words “written request” when used in this Agreement shall include
email. Reference in this Agreement to any time shall be to New York City, New
York time unless otherwise expressly provided herein.

 

4



--------------------------------------------------------------------------------

ARTICLE II

GENERAL PRINCIPLES

Section 2.1 Nature of Liabilities. All Liabilities assumed or retained by the
DuPont Group under this Agreement shall be DuPont Retained Liabilities for
purposes of the Separation Agreement. All Liabilities assumed or retained by the
Chemours Group under this Agreement shall be Chemours Liabilities for purposes
of the Separation Agreement.

Section 2.2 Employee Transfers Generally. Subject to the requirements of
applicable Law, through and until immediately before the Effective Time DuPont
may cause the employment of any employee of the DuPont Group to be transferred
to the Chemours Group and may cause the employment of any employee of the
Chemours Group to be transferred to the DuPont Group.

Section 2.3 Assumption and Retention of Liabilities Generally.

(a) As of the Effective Time, except as otherwise expressly provided for in this
Agreement, DuPont shall, or shall cause one or more members of the DuPont Group
to, assume or retain and DuPont hereby agrees to (or to cause a member of the
DuPont Group to) pay, perform, fulfill and discharge, in due course in full
(i) all Liabilities under all DuPont Benefit Plans, (ii) all Liabilities
(excluding Liabilities incurred under a DuPont Benefit Plan) with respect to the
employment, service, termination of employment or termination of service of all
DuPont Employees and Former Employees to the extent arising in connection with
or as a result of employment with or the performance of services for any member
of the DuPont Group or Chemours Group before, on or after the Distribution Date
and (iii) any other Liabilities or obligations expressly assigned to a member of
the DuPont Group under this Agreement.

(b) As of the Effective Time, except as otherwise expressly provided for in this
Agreement, Chemours shall, or shall cause one or more members of the Chemours
Group to, assume or retain, as applicable, and Chemours hereby agrees to (or to
cause a member of the Chemours Group to) pay, perform, fulfill and discharge, in
due course in full (i) all Liabilities under all Chemours Benefit Plans,
(ii) all Liabilities with respect to the employment, service, termination of
employment or termination of service of all Chemours Employees to the extent
arising in connection with or as a result of employment with or the performance
of services for any member of the DuPont Group or Chemours Group before, on or
after the Distribution Date and (iii) any other Liabilities or obligations
expressly assigned to a member of the Chemours Group under this Agreement.

(c) From time to time after the Distribution Date, Chemours shall promptly
reimburse DuPont, upon DuPont’s reasonable request and the presentation by
DuPont of such substantiating documentation as Chemours shall reasonably
request, for the cost of any obligations or Liabilities satisfied or assumed by
DuPont or its Affiliates that are, or that have been made pursuant to this
Agreement, the responsibility of Chemours or any of its Affiliates.

(d) From time to time after the Distribution Date, DuPont shall promptly
reimburse Chemours, upon Chemours’ reasonable request and the presentation by
Chemours of such substantiating documentation as DuPont shall reasonably
request, for the cost of any obligations or Liabilities satisfied or assumed by
Chemours or its Affiliates that are, or that have been made pursuant to this
Agreement, the responsibility of DuPont or its Affiliates.

 

5



--------------------------------------------------------------------------------

Section 2.4 Chemours Participation in DuPont Benefit Plans.

(a) During the period preceding the Distribution Date, the Chemours Group shall
be eligible to participate with respect to its employees in the Benefit Plans
maintained by the DuPont Group on such basis a shall be determined by DuPont
from time to time. Without limiting Section 2.3(b)(ii), Chemours shall, or shall
cause one or more members of the Chemours Group to, assume or retain, as
applicable, and Chemours hereby agrees to (or to cause a member of the Chemours
Group to) pay, perform, fulfill and discharge, in due course in full all
Liabilities attributable to Chemours Employees in respect of such participation
in accordance with DuPont’s historical cost allocation practices.

(b) Except as otherwise expressly provided in this Agreement, effective as of
the Distribution Date: (i) each member of the Chemours Group shall cease to be a
participating company in any DuPont Benefit Plan; and (ii) except as required by
applicable Law, each Chemours Employee shall cease to participate in, be covered
by, accrue benefits under, be eligible to contribute to or have any rights under
any DuPont Benefit Plan.

Section 2.5 Comparable Compensation and Benefits. Effective as of the
Distribution Date, Chemours (acting directly or through its Affiliates) shall
provide each Chemours Employee with compensation (including base pay and
incentive compensation opportunities) no less favorable and with employee
benefits (exclusive of post-retirement welfare benefits and, in the United
States, Canada, United Kingdom, Switzerland, Brazil, Hong Kong and Australia,
defined benefit pension benefits) comparable in the aggregate to, respectively,
the compensation and employee benefits to which the Chemours Employees was
entitled immediately prior to the Distribution Date. Without limiting the
foregoing sentence, the severance and paid time off provided each Chemours
Employee as of the Distribution Date shall be no less favorable than,
respectively, the severance and paid time off benefits to which the Chemours
Employees was entitled immediately prior to the Distribution Date.

Section 2.6 Service Recognition.

(a) For purposes of eligibility, vesting, determination of level of benefits,
and, to the extent applicable, benefit accruals under any employee compensation
or benefit plan that a member of the Chemours Group shall establish or maintain
on or after the Distribution Date (exclusive of any successor to DuPont’s
Service Emblem Plan), Chemours shall cause each Chemours Employee to receive
full credit for the Chemours Employee’s service with any member of the DuPont
Group before the Distribution Date to the same extent such service was
recognized by an analogous DuPont Benefit Plan immediately before the
Distribution Date; provided, that such service shall not be recognized to the
extent that such recognition would result in the duplication of benefits.

(b) Except to the extent prohibited by applicable Law or not practicable using
commercial best efforts: (i) Chemours shall waive or cause to be waived all
limitations as to preexisting conditions or waiting periods with respect to
participation and coverage requirements applicable to each Chemours Employee
under any employee benefit plans, programs and policies of any member of the
Chemours Group in which Chemours Employees participate (or are eligible to
participate) that are “welfare benefit plans” (as defined in Section 3(1) of
ERISA) to the same extent that such conditions and waiting periods were
satisfied or waived under an analogous DuPont Benefit Plan immediately before
the Distribution Date, and (ii) Chemours shall provide or cause each Chemours
Employee to be provided with credit for any co-payments and deductibles paid
during the plan year in which the Distribution Date occurs in satisfying any
applicable co-payments, deductibles or other out-of-pocket requirements under
any such welfare benefit plans for such plan year.

 

6



--------------------------------------------------------------------------------

Section 2.7 Chemours Stock Plan. Effective as of the Distribution Date, Chemours
shall have adopted the Chemours Equity and Incentive Plan (the “Chemours Stock
Plan”), which shall permit the issuance of equity incentive awards denominated
in Chemours Common Stock as described in Article V. The Chemours Stock Plan
shall be approved before the Effective Time by DuPont as Chemours’ sole
stockholder.

Section 2.8 Time-Off Benefits. Chemours shall credit each Chemours Employee with
the amount of accrued but unused vacation time and other time-off benefits as
such Chemours Employee had with the DuPont Group as of immediately before the
Distribution Date (except to the extent that a benefit attributable to such
accrual is provided by the DuPont Group).

Section 2.9 Sentinel Transportation, LLC. As of the Effective Time, Chemours
shall, or shall cause one or more members of the Chemours Group to, assume or
retain, as applicable, and Chemours hereby agrees to (or to cause a member of
the Chemours Group to) pay, perform, fulfill and discharge, in due course in
full (i) all Liabilities under all Benefit Plans ever sponsored by Sentinel or
any of its Subsidiaries and (ii) all Liabilities with respect to the employment,
service, termination of employment or termination of service of all Sentinel
Employees and Former Sentinel Employees as such whether arising before, on or
after the Distribution Date.

Section 2.10 Special Workers’ Compensation Considerations. Without limiting
Section 2.3(b), Chemours shall, or shall cause one or more members of the
Chemours Group to, assume or retain, as applicable, on and after the
Distribution Date, all Liabilities in the nature of or similar to workers’
compensation obligations in respect of (a) Chemours Employees, (b) individuals
who terminated employment with the DuPont Group and Chemours Group before the
Distribution Date and whose employment at the time of termination was primarily
in respect of the Chemours Business, (c) current or former independent
contractors of the DuPont Group or Chemours Group whose services are or were
primarily in respect of the Chemours Business, and (d) to the extent relating to
claims to the extent relating to claims set forth on Schedule 1.1(34)(ix) of the
Separation Agreement, DuPont Employees and Former Employees; provided, that
Liabilities attributable to litigation involving matters that could have been
the subject of workers’ compensation or similar proceedings shall not be subject
to this Agreement and shall instead be allocated in accordance with the
provisions of the Separation Agreement; and provided further that,
notwithstanding anything in the preceding provisions of this Section 2.10 to the
contrary, Chemours shall, or shall cause one or more members of the Chemours
Group to, assume or retain, as applicable, on and after the Distribution Date,
all Liabilities with respect to claims by current or former employees or
independent contractors of the DuPont Group or Chemours Group arising out of
actual or potential cancer of the bladder, regardless whether such claims are in
the nature of or similar to workers’ compensation obligations or otherwise,
exclusive of such claims associated with exposure to known or suspected human
bladder carcinogens in individuals who are or were employed in the dyes
production operation at the DuPont Chambers Works Plant in Deepwater, New
Jersey, or in individuals who are or were employed at the DuPont Pontchartrain
facilities in Louisiana, Sabine River works in Texas, or Experimental Station
research and development facility in Wilmington, Delaware, which DuPont shall,
or shall cause one or more members of the DuPont Group to, assume or retain, as
applicable.

 

7



--------------------------------------------------------------------------------

Section 2.11 Special CTP Considerations. Without limiting Section 2.3(b),
Chemours shall, or shall cause one or more members of the Chemours Group to,
assume or retain, as applicable, all Liabilities under the DuPont Career
Transition Program in respect of individuals who terminated employment with the
DuPont Group and Chemours Group before the Distribution Date and whose
employment at the time of termination was primarily in respect of the Chemours
Business. Without limiting Section 2.3(c), to the extent that such Liabilities
are satisfied by a member of the DuPont Group on or after the Distribution Date,
Chemours shall from time to time reimburse DuPont therefor in accordance with
the provisions of Section 10.11 of the Separation Agreement.

ARTICLE III

CERTAIN U.S. BENEFIT PLAN PROVISIONS

Section 3.1 U.S. Savings Plan. Effective as of the Distribution Date, DuPont
shall retain and be solely responsible for all Liabilities and obligations with
respect to Chemours Employees under the DuPont 401(k) Plan. As soon as
practicable after the Distribution Date, the DuPont 401(k) Plan shall, to the
extent permitted by Section 401(k)(2)(B)(i)(I) of the Code, make cash
distributions (but including promissory notes representing participant loans)
available to Chemours Employees who participate in the DuPont 401(k) Plan.
Chemours shall (or shall cause a member of the Chemours Group to) establish or
maintain a defined contribution plan and trust intended to qualify under
Section 401(a) and Section 501(a) of the Code (the “Chemours 401(k) Plan”) that
shall accept a contribution in cash or, to the extent of any promissory notes
representing participant loans, in kind, attributable to any eligible rollover
distribution (within the meaning of Section 401(a)(31) of the Code) of the
benefit of a Chemours Employee under the DuPont 401(k) Plan; provided, that the
obligation to accept such a rollover in kind shall expire twelve (12) months
after the Distribution Date. The Parties agree to cooperate so as not to place
any loan with respect to a Chemours Employee’s account under the DuPont 401(k)
Plan into default during the period from the Distribution Date until the
rollover is completed; provided, that such employee continues making loan
repayments on a timely basis during such period in accordance with the DuPont
401(k) Plan’s procedures.

Section 3.2 U.S Nonqualified Plans.

(a) Effective as of the Distribution Date, DuPont shall (or shall cause a member
of the DuPont Group to) retain and be solely responsible for all Liabilities and
obligations with respect to Chemours Employees under the DuPont Retirement
Restoration Plan, Retirement Savings Restoration Plan and Management Deferred
Compensation Plan.

(b) Effective as of the Distribution Date, DuPont shall (or shall cause a member
of the DuPont Group to) assign to Chemours, and Chemours shall (or shall cause a
member of the Chemours Group to) assume and be solely responsible for all
Liabilities and obligations with respect to Chemours Employees under the DuPont
Pension Restoration Plan.

 

8



--------------------------------------------------------------------------------

Section 3.3 U.S. Pension Plans. DuPont shall (or shall cause a member of the
DuPont Group to) retain and be solely responsible for all Liabilities and
obligations with respect to Chemours Employees under all United States defined
benefit pension plans that are maintained by DuPont or any of its Affiliates and
that are intended to be “qualified” within the meaning of Section 401(a) of the
Code, and accordingly there shall be no transfer of assets or liabilities among
DuPont, Chemours or any of their Affiliates or their respective plans in respect
of such defined benefit pension plans.

Section 3.4 U.S. OPEB/COBRA. DuPont shall (or shall cause a member of the DuPont
Group to) retain and be solely responsible for all Liabilities and obligations
with respect to Chemours Employees under each post-retirement welfare benefit
plan maintained by any member of the DuPont Group primarily for the benefit of
employees in the United States. Any such benefit plan shall be a secondary payer
in regard to any Benefit Plan maintained by the Chemours Group for active
employees.

Section 3.5 U.S. Active Employee Welfare Benefits.

(a) Insured Benefits. With respect to employee welfare and fringe benefits that
are provided through the purchase of insurance, DuPont shall cause the DuPont
Welfare Plans to fully perform, pay and discharge all claims of Chemours
Employees that are incurred prior to the Distribution Date (subject to the
second sentence of Section 2.4(a)) and Chemours shall cause the Chemours Welfare
Plans to fully perform, pay and discharge all claims of Chemours Employees that
are incurred on or after the Distribution Date.

(b) Self-Insured Benefits. With respect to employee welfare and fringe benefits
that are provided on a self-insured basis, (A) subject to the second sentence of
Section 2.4(a), DuPont (acting directly or through its Affiliates) shall fully
perform, pay and discharge, under the DuPont Welfare Plans, all claims of
Chemours Employees that are incurred but not paid prior to the Distribution
Date, and (B) Chemours (acting directly or through its Affiliates) shall fully
perform, pay and discharge, under the Chemours Welfare Plans, from and after the
Distribution Date, all claims of Chemours Employees that are incurred on or
after the Distribution Date. For purposes of this Section 3.5(b), a claim is
deemed to be incurred (i) with respect to medical, dental, vision and/or
prescription drug benefits, upon the rendering of health services giving rise to
such claim; (ii) with respect to life insurance, accidental death and
dismemberment and business travel accident insurance, upon the occurrence of the
event giving rise to such claim; (iii) with respect to disability benefits, upon
the date of an individual’s disability, as determined by the disability benefit
insurance carrier or claim administrator, giving rise to such claim; and
(iv) with respect to a period of continuous hospitalization, upon the date of
admission to the hospital.

 

9



--------------------------------------------------------------------------------

Section 3.6 Annual Incentive Awards. Subject to the second sentence of
Section 2.4(a), no member of the Chemours Group shall assume or be responsible
for any Liabilities in relation to any non-equity incentive compensation
programs maintained in respect of Chemours Employees (“Bonus Programs”) to the
extent such Liabilities relate to any annual, quarterly or other temporal period
(any such period, a “Performance Period”) that has ended prior to the year in
which the Distribution Date occurs (a “Prior Period Bonuses”) and, to the extent
not yet paid prior to the date hereof, DuPont or another member of the DuPont
Group shall be solely responsible for and shall pay all Liabilities in relation
to Prior Period Bonuses as such Liabilities fall due and as determined in a
manner consistent with historical practice. With respect to any Performance
Period that has not yet ended on, or begins on or after, the first day of the
calendar year in which the Distribution Date occurs, Chemours or another member
of the Chemours Group shall be responsible for and shall pay as and when
otherwise payable under the Bonus Programs all amounts (if any) that may become
due in respect of Chemours Employees.

Section 3.7 Reimbursement Account Plan. As of the Effective Time (i) the account
balances of each Chemours Employee with respect to the plan year in which the
Effective Time occurs (whether positive or negative) (the “Transferred Account
Balances”) under DuPont’s medical and dependent care spending reimbursement
plans (the “DuPont FSA Plans”) will be transferred to one or more comparable
plans of Chemours (the “Chemours FSA Plans”); (ii) the election levels and the
coverage levels of each Chemours Employee will apply under the Chemours FSA
Plans in the same manner as under the DuPont FSA Plans; and (iii) each Chemours
Employee will be reimbursed from the Chemours FSA Plans for claims incurred at
any time during the plan year of the DuPont FSA Plans in which the Distribution
Date occurs and submitted to the Chemours FSA Plans from and after the
Distribution Date on the same basis and the same terms and conditions as under
the DuPont FSA Plans. As soon as practicable after the Effective Time, DuPont
will pay Chemours, in cash, the net aggregate amount of the Transferred Account
Balances, if such amount is positive, and Chemours will pay DuPont, in cash, the
net aggregate amount of the Transferred Account Balances, if such amount is
negative.

ARTICLE IV

CERTAIN NON-U.S. PROVISIONS

Section 4.1 In General. Notwithstanding any other provision of this Agreement,
to the extent that there shall be a conflict between the other provisions of
this Agreement and the provisions of any Conveyancing and Assumption Instrument
(but solely to the extent the Conveyancing and Assumption Instrument has effect
outside the United States of America), such provisions of such Conveyancing and
Assumption Instruments shall control.

ARTICLE V

EQUITY INCENTIVE AWARDS

Section 5.1 Treatment of DuPont Options and DuPont Stock Appreciation Rights.

(a) Each DuPont Option that is outstanding immediately before the Distribution
Date and that is held by a Chemours Employee at that time shall, effective
immediately following the opening of market on the Distribution Date, be
cancelled and immediately replaced with an option to purchase Chemours Common
Stock (a “Chemours Option”). Each DuPont Stock Appreciation Right that is
outstanding immediately before the Distribution Date and that is held by a
Chemours Employee at that time shall, effective immediately following the
opening of market on the Distribution Date, be cancelled and immediately
replaced with stock appreciation right relating to shares of Chemours Common
Stock (a “Chemours Stock Appreciation Right”).

 

10



--------------------------------------------------------------------------------

(i) The number of shares of Chemours Common Stock subject to each Chemours
Option or Chemours Stock Appreciation Right shall be equal to the product
(rounded down to the nearest whole share) of (A) the number of shares of DuPont
Common Stock subject to the corresponding DuPont Option or DuPont Stock
Appreciation Right, as the case may be, immediately before the Distribution Date
and (B) a fraction, the numerator of which is the Closing DuPont Stock Price and
the denominator of which is the Opening Chemours Stock Price.

(ii) The per share exercise price for each Chemours Option or Chemours Stock
Appreciation Right shall be equal to the product (rounded up to the nearest
whole cent) of (A) the exercise price of the corresponding DuPont Option or
DuPont Stock Appreciation Right, as the case may be, immediately before the
Distribution Date and (B) a fraction, the numerator of which is the Opening
Chemours Stock Price and the denominator of which is the Closing DuPont Stock
Price.

(b) The issuance of each Chemours Option or Chemours Stock Appreciation Right
shall be subject to the terms of the Chemours Stock Plan, which Chemours shall
cause to provide that, except as otherwise provided pursuant to Section 5.1(a),
the terms and conditions applicable to the Chemours Options or Chemours Stock
Appreciation Rights shall be substantially similar to the terms and conditions
applicable to the corresponding DuPont Option or DuPont Stock Appreciation Right
(as set forth in the applicable DuPont Stock Plan, award agreement or in the
holder’s then applicable employment agreement with member of the DuPont Group).
Without limiting Section 2.6, with respect to each Chemours Option and Chemours
Stock Appreciation Right, Chemours shall give each Chemours Employee full
vesting service credit for such Chemours Employee’s service with any member of
the DuPont Group before the Distribution Date to the same extent such service
was recognized with respect to the corresponding DuPont Option or Chemours Stock
Appreciation Right immediately before the Distribution Date.

Section 5.2 Treatment of DuPont Restricted Stock Units.

(a) Each DuPont Restricted Stock Unit that is outstanding immediately prior to
the Distribution Date and that is held by a Chemours Employee at that time
shall, immediately following the opening of market on the Distribution Date, be
cancelled and immediately replaced with a time-based restricted stock unit award
with respect to Chemours Common Stock (a “Chemours Restricted Stock Unit”). The
number of shares of Chemours Common Stock subject to each Chemours Restricted
Stock Unit shall be equal to the product (rounded up to the nearest whole share)
of (A) the number of shares of DuPont Common Stock subject to the corresponding
DuPont Restricted Stock Unit immediately prior to the Distribution Date and
(B) a fraction, the numerator of which is the Closing DuPont Stock Price and the
denominator of which is the Opening Chemours Stock Price.

 

11



--------------------------------------------------------------------------------

(b) The settlement of each Chemours Restricted Stock Unit shall be subject to
the terms of the Chemours Stock Plan, which Chemours shall cause to provide
that, except as otherwise provided pursuant to Section 5.2(a), the terms and
conditions applicable to the Chemours Restricted Stock Unit shall be
substantially similar to the terms and conditions applicable to the
corresponding DuPont Restricted Stock Unit (as set forth in the applicable
DuPont Stock Plan, award agreement or in the holder’s then applicable employment
agreement with member of the DuPont Group). Without limiting Section 2.6, with
respect to each Chemours Restricted Stock Unit, Chemours shall give each
Chemours Employee full vesting service credit for such Chemours Employee’s
service with any member of the DuPont Group before the Distribution Date to the
same extent such service was recognized with respect to the corresponding DuPont
Restricted Stock Unit immediately before the Distribution Date.

Section 5.3 Treatment of DuPont Performance Share Units.

(a) Each DuPont Performance Share Unit that is outstanding immediately prior to
the Distribution Date and that is held by a Chemours Employee at that time
shall, immediately following the opening of market on the Distribution Date, be
cancelled and immediately replaced with a service-based restricted stock unit
award with respect to Chemours Common Stock (a “Chemours Performance Share
Replacement Unit”). The number of shares of Chemours Common Stock subject to
each Chemours Performance Share Replacement Unit shall be equal to the product
(rounded up to the nearest whole share) of (i) the product of (A) number of
shares of DuPont Common Stock subject to the corresponding DuPont Performance
Share Unit immediately prior to the Distribution Date measured by actual
performance under the DuPont Performance Share Unit through the last day of the
month ending with or before the Distribution Date as determined by the Human
Resources & Compensation Committee of the DuPont Board of Directors and (B) a
fraction, the numerator of which is the number of whole months elapsed in the
applicable performance period and the denominator of which is thirty-six
(36) and (ii) a fraction, the numerator of which is the Closing DuPont Stock
Price and the denominator of which is the Opening Chemours Stock Price.

(b) The settlement of each Chemours Performance Share Replacement Unit shall be
subject to the terms of the Chemours Stock Plan, which shall provide that,
except as otherwise provided pursuant to Section 5.3(a), the terms and
conditions applicable to the Chemours Performance Share Replacement Unit shall
be substantially similar to the terms and conditions applicable to the
corresponding DuPont Performance Share Unit (as set forth in the applicable
DuPont Stock Plan and award agreement), provided that settlement of the Chemours
Performance Share Replacement Unit shall occur (if at all) during the first
calendar year following the end of the performance period originally applicable
under the corresponding DuPont Performance Share Unit.

Section 5.4 Director Deferred RSUs. Each stock unit that is denominated in
shares of DuPont Common Stock, that was earned in respect of service on the
Board of Directors of DuPont and that was held as of immediately before the
Distribution Date by an individual who as of the Distribution Date is a member
of the Board of Directors of Chemours shall, immediately following the opening
of market on the Distribution Date, be cancelled and immediately replaced with a
stock unit award with respect to Chemours Common Stock (a “Chemours Director
Deferred RSU”). The number of shares of Chemours Common Stock subject to each
Chemours Director Deferred RSU shall be equal to the product (rounded up to the
nearest whole share) of (A) the number of shares of DuPont Common Stock subject
to the corresponding DuPont stock unit immediately prior to the Distribution
Date and (B) a fraction, the numerator of which is the Closing DuPont Stock
Price and the denominator of which is the Opening Chemours Stock Price. Except
as otherwise provided in the foregoing provisions of this Section 5.4, the
settlement of each Chemours Director Deferred RSU shall be subject to
substantially the same terms and conditions as were applicable to the
attributable DuPont stock unit immediately before the Distribution Date,
provided that service on the Board of Directors of Chemours shall be treated as
service on the Board of Directors of DuPont for purposes of determining the time
of settlement.

 

12



--------------------------------------------------------------------------------

Section 5.5 General.

(a) All of the adjustments described in this Article V shall be effected in
accordance with Sections 424 and 409A of the Code.

(b) The Parties shall use commercially reasonable efforts to maintain effective
registration statements with the Securities Exchange Commission with respect to
the awards described in this Article V, to the extent any such registration
statement is required by applicable Law.

(c) The Parties hereby acknowledge that the provisions of this Article V are
intended to achieve certain tax, legal and accounting objectives and, in the
event such objectives are not achieved, the Parties agree to negotiate in good
faith regarding such other actions that may be necessary or appropriate to
achieve such objectives.

ARTICLE VI

GENERAL AND ADMINISTRATIVE

Section 6.1 Employer Rights. Nothing in this Agreement shall be deemed to be an
amendment to any DuPont Benefit Plan or Chemours Benefit Plan or to prohibit any
member of the DuPont Group or Chemours Group, as the case may be, from amending,
modifying or terminating any DuPont Benefit Plan or Chemours Benefit Plan at any
time within its sole discretion.

Section 6.2 Effect on Employment. Nothing in this Agreement is intended to or
shall confer upon any employee or former employee of DuPont, Chemours or any of
their respective Affiliates any right to continued employment, or any recall or
similar rights to any such individual on layoff or any type of approved leave.

Section 6.3 Non-Solicitation Provisions. For a period of three (3) years from
the Distribution Date, except as shall otherwise be required pursuant to the
terms of an applicable collective bargaining agreement, neither DuPont nor
Chemours, or any member of their respective Groups, shall, without the prior
written consent of the other Party, directly or indirectly, solicit for
employment or hire (whether as an employee, consultant or otherwise) any
individual who at the Effective Time is an employee of the other Party or any
member of its Group or induce, or attempt to induce, any such employee to
terminate his or her employment with, or otherwise cease his or her relationship
with, the other Party or its Group; provided, that nothing in this Section 6.3
shall be deemed to prohibit any general solicitation for employment through
advertisements and search firms not specifically directed at employees of such
other applicable Party or its Group or any hiring as a result thereof, so long
as the applicable Party has not encouraged or advised such firm to approach any
such employee; and provided, further that if during the three-year period
following the Distribution Date, Chemours or any member of the Chemours Group
hires any individual who (a) at the Effective Time is an employee of DuPont or
its Group outside of the United States or (b) is identified on Exhibit A hereto,
whether in violation of this Section 6.3 (determined without regard to its
enforceability) or otherwise, Chemours shall upon demand from DuPont promptly
reimburse DuPont for any severance and retirement costs incurred by any member
of the DuPont Group in respect of the termination of such individual’s
employment from the DuPont Group. The Parties agree that irreparable damage
would occur in the event that the provisions of this Section 6.3 were not
performed in accordance with their specific terms. Accordingly, it is hereby
agreed that the Parties shall be entitled to an injunction or injunctions to
enforce specifically the terms and provisions of this Section 6.3 in any court
of the United States or in the courts of any state having jurisdiction, or in
the courts of any other country or locality thereof having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

13



--------------------------------------------------------------------------------

Section 6.4 Sections 162(m)/409A. Notwithstanding anything in this Agreement to
the contrary (including the treatment of supplemental and deferred compensation
plans, outstanding long-term incentive awards and annual incentive awards as
described herein), the Parties agree to negotiate in good faith regarding the
need for any treatment different from that otherwise provided herein to ensure
that (i) a federal income Tax deduction for the payment of such supplemental or
deferred compensation or long-term incentive award, annual incentive award or
other compensation is not limited by reason of Section 162(m) of the Code, and
(ii) the treatment of such supplemental or deferred compensation or long-term
incentive award, annual incentive award or other compensation does not cause the
imposition of a tax under Section 409A of the Code.

Section 6.5 Access To Employees. On and after the Distribution Date, DuPont and
Chemours shall, or shall cause each of their respective Affiliates to, make
available to each other those of their employees who may reasonably be needed in
order to defend or prosecute any legal or administrative action (other than a
legal action between DuPont and Chemours) to which any employee or director of
the DuPont Group or the Chemours Group or any DuPont Benefit Plan or Chemours
Benefit Plan is a party and which relates to a DuPont Benefit Plan or Chemours
Benefit Plan. The Party to whom an employee is made available in accordance with
this Section 6.5 shall pay or reimburse the other Party for all reasonable
expenses which may be incurred by such employee in connection therewith,
including all reasonable travel, lodging, and meal expenses, but excluding any
amount for such employee’s time spent in connection herewith.

 

14



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.1 Complete Agreement; Construction. This Agreement, including any
Exhibits and Schedules, and the Separation Agreement shall constitute the entire
agreement between the Parties with respect to the subject matter hereof and
shall supersede all previous negotiations, commitments, course of dealings and
writings with respect to such subject matter. In the event of any inconsistency
between this Agreement and any Schedule hereto, the Schedule shall prevail. In
the event and to the extent that there shall be a conflict between the
provisions of this Agreement and the provisions of the Separation Agreement or
any Continuing Arrangement, this Agreement shall control.

Section 7.2 Counterparts. This Agreement may be executed in more than one
counterpart, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to each of the Parties.

Section 7.3 Waivers. Any consent required or permitted to be given by any Party
to the other Parties under this Agreement shall be in writing and signed by the
Party giving such consent and shall be effective only against such Party (and
its Group).

Section 7.4 Assignment. This Agreement shall not be assignable, in whole or in
part, directly or indirectly, by any party hereto without the prior written
consent of the other Parties (not to be unreasonably withheld or delayed), and
any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void. Notwithstanding the foregoing, this
Agreement shall be assignable to (i) an affiliate or (ii) a bona fide third
party in connection with a merger, reorganization, consolidation or the sale of
all or substantially all the assets of a party hereto so long as the resulting,
surviving or transferee entity assumes all the obligations of the relevant party
hereto by operation of law or pursuant to an agreement in form and substance
reasonably satisfactory to the other parties to this Agreement. No assignment
permitted by this Section 7.4 shall release the assigning Party from liability
for the full performance of its obligations under this Agreement.

Section 7.5 Successors and Assigns. The provisions of this Agreement and the
obligations and rights hereunder shall be binding upon, inure to the benefit of
and be enforceable by (and against) the Parties and their respective successors
and permitted transferees and assigns.

Section 7.6 Termination and Amendment.

(a) This Agreement (including any Exhibits and Schedules) may be terminated,
modified or amended at any time prior to the Effective Time by and in the sole
discretion of DuPont without the approval of Chemours or the stockholders of
DuPont. In the event of such termination, no Party shall have any liability of
any kind to the other Party or any other Person. After the Effective Time, this
Agreement may not be terminated, modified or amended except by an agreement in
writing signed by DuPont and Chemours.

(b) Notwithstanding anything in this Agreement to the contrary, if the
Separation Agreement is terminated before the Effective Time, then all actions
and events that are under this Agreement to be taken or occur effective before,
as of or following the Distribution Date, or otherwise in connection with the
Distribution, shall not be taken or occur except to the extent specifically
agreed to in writing by the Parties and neither Party shall have any Liability
or further obligation to the other Party under this Agreement.

 

15



--------------------------------------------------------------------------------

Section 7.7 Subsidiaries. Each of the Parties shall cause to be performed, and
hereby guarantees the performance of, all actions, agreements and obligations
set forth herein to be performed by any Subsidiary of such Party or by any
entity that becomes a Subsidiary of such Party at and after the Effective Time,
to the extent such Subsidiary remains a Subsidiary of the applicable Party.

Section 7.8 Third Party Beneficiaries. This Agreement is solely for the benefit
of the Parties and should not be deemed to confer upon third parties (including
Chemours Employees) any remedy, claim, liability, reimbursement, claim of Action
or other right in excess of those existing without reference to this Agreement.

Section 7.9 Title and Headings. Titles and headings to sections herein are
inserted for the convenience of reference only and are not intended to be a part
of or to affect the meaning or interpretation of this Agreement.

Section 7.10 Exhibits and Schedules. The Exhibits and Schedules shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein. Nothing in the Exhibits or
Schedules constitutes an admission of any liability or obligation of any member
of the DuPont Group or the Chemours Group or any of their respective Affiliates
to any third party, nor, with respect to any third party, an admission against
the interests of any member of the DuPont Group or the Chemours Group or any of
their respective Affiliates. The inclusion of any item or liability or category
of item or liability on any Exhibit or Schedule is made solely for purposes of
allocating potential liabilities among the Parties and shall not be deemed as or
construed to be an admission that any such liability exists.

Section 7.11 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the Laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

Section 7.12 Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby. The Parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions,
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

Section 7.13 Interpretation. The Parties have participated jointly in the
negotiation and drafting of this Agreement. This Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.

 

16



--------------------------------------------------------------------------------

Section 7.14 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer to or impose upon any Party a duplicative right, entitlement,
obligation or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

E.I. DU PONT DE NEMOURS AND COMPANY By:

/s/ Nicholas C. Fanandakis

Name: Nicholas C. Fanandakis Title: Executive Vice President and Chief Financial
Officer THE CHEMOURS COMPANY By:

/s/ Nigel Pond

Name: Nigel Pond Title: Vice President

 

18